Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi Eguchi (US Pub. No. 2013/0301802) in view of Kuwabara US Pub. No. 2014/0211922 A1) and Lu et al. (US Pub. No. 2010/0132033 A1).
With regards to claim 1, Eguchi discloses a radiation image detection device 1 used in a radiation image photographing system 50 including the radiation image detection device 1 that is portable and acquires radiation image data based on irradiated radiation [0050], and a control terminal that are connected to the radiation image detection device 1 and acquire the radiation image data acquired by the radiation image detection device, the radiation image detection device comprising a hardware processor 22 [0064] that transmits and receives communication information to and from each of the control terminals [0080] [0099]; determines whether an IP address to be used for data communication [0107].
Eguchi fails to expressly disclose a plurality of terminals and by a connected one of the control terminals is a dynamic IP address or a static IP address, based on initial 
Kuwabara discloses a radiation imaging system and control comprising an electronic cassette 19 and a communicator 42. The electronic cassette 19 is provided with only one multi -terminal 25 being the communication port. However, the present invention is applicable to another electronic cassette 62, as shown in FIG. 7, in which a plurality of communication ports 60 and 61 are connected to the communicator 42. 
A communicator 42 that performs communication processing with the communicator 34 of the console 13 through a cable, and a dosimeter 43 that measures an X-ray dose applied to the electronic cassette 19 through the object H are connected to the controller 41. To the communicator 42, the multi-terminal 25 described above is connected. The communicator 42, for example, controls transmission of a signal transmitted or received through the multi-terminal 25 according to a communication protocol. To be more specific, the communicator 42 adds transmission control information (for example, a transmission destination, an IP address of a sender, and the like) determined in the protocol to a transmission signal received from the controller 41, and on the contrary, removes the transmission control information from a reception signal and passes the signal after the removal to the controller 41. In addition, in receiving a signal, the communicator 42 transmits a reception confirmation signal to a sender [0052] [0098] (Figure 7). It would have been an obvious to a person of ordinary skill in the art at the time the invention was made to modify Eguchi to include the teachings such as that taught by Kuwabara in order to improve the user’s capabilities of communication.

The service providing apparatus has an authentication server for authenticating the service demanding apparatus and a providing-side router connected to the Internet by using a static IP address. The providing-side router has communication starting means for accessing the demand-side router by using a telephone number on a broadband line to make the demand-side router start performing communication, and communication means for performing communication with the service demanding apparatus (Abstract) [0018] - [0026]. It would have been an obvious to a person of ordinary skill in the art at the time the invention was made to modify Eguchi to include the teachings such as that taught by Lu in order to improve the user’s capabilities of communication.
Claims 2 - 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi, Kuwabara and Lu in view of Eauchi (US Pub. No. 2010/0169423 A1), herein now Eguchi 423’.
With regards to claims 2 and 3, Eguchi discloses the claimed invention according to claim 1 but fails to expressly disclose wherein based on whether or not there is IP address information in communication mode information included in the initial information, and/or in the initial information, the hardware processor determines whether 
Eguchi  423’ discloses the missing limitations (Abstract) [0027] [0035] [0058] [0061] [0076] [0084]. It would have been an obvious to a person of ordinary skill in the art at the time the invention was made to modify Eguchi to include the teachings such as that taught by Eguchi 423’ in order to improve the user’s capabilities of communication.
With regards to claim 4, Eguchi discloses the claimed invention according to claim 1 but fails to expressly disclose wherein determination results relate to IP address obtained by the hardware processor, an IP address included in the initial information is used.
 Eguchi 423’ discloses when a determination result that an IP address to be used for data communication in each of the control terminals is a static IP address is obtained by the hardware processor, an IP address included in the initial information is used [0076]. It would have been an obvious to a person of ordinary skill in the art at the time the invention was made to modify Eguchi to include the teachings such as that taught by Eguchi 423’ in order to improve the user’s capabilities of communication.
With regards to claim 5, Eguchi discloses the claimed invention according to claim 1 but fails to expressly disclose wherein updating setting of an IP address in accordance with a determination result. 
Eguchi 423’ discloses wherein the hardware processor performs update setting of an IP address in accordance with a determination result, or an acquisition result of an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884